              Case 3:17-cv-05769-RJB Document 252 Filed 01/24/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9      UGOCHUKWU GOODLUCK                                   CASE NO. C17-5769 RJB
        NWAUZOR, et al.,
10                                                           ORDER DENYING WITHOUT
                                   Plaintiffs,               PREJUDICE DEFENDANT THE
11              v.                                           GEO GROUP, INC.’S MOTION TO
                                                             EXCLUDE EXPERT TESTIMONY
12      THE GEO GROUP, INC.,                                 OF CHRISTOPHER STRAWN

13                                 Defendant.

14

15
             This matter comes before the Court on the above-referenced motion (Dkt. 219) The
16
     Court is familiar with the records and files herein and all documents filed in support of and in
17
     opposition to the motion, including the report of Mr. Strawn (Dkt. 220-1). As stated below, this
18
     motion should be denied without prejudice.
19
            First, Mr. Strawn appears qualified to testify as an expert on the United States’
20
     immigration process, and it appears appropriate that he uses The Transactional Records Access
21
     Clearing House as a source of information regarding statistical information relevant to the
22
     Northwest Detention Center. It is not disqualifying that some of Mr. Strawn’s opinions on
23

24

     ORDER DENYING WITHOUT PREJUDICE DEFENDANT THE GEO GROUP, INC.’S MOTION TO
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN - 1
              Case 3:17-cv-05769-RJB Document 252 Filed 01/24/20 Page 2 of 2



 1   immigration procedures are legal opinions. If such opinions are in controversy, the Court will

 2   resolve the issue.

 3          What is unclear to the Court is the extent of which Mr. Strawn’s stated opinions are

 4   relevant to the issues in this case, or may assist the jury to either understand the issues or

 5   determine facts in issue under Evidence Rule 702. Certainly some background regarding the

 6   class members and what leads them to stays at to the Northwest Detention Center is appropriate,

 7   but the Court, without knowing exactly what issues the parties will raise in the evidence at trial

 8   makes it difficult to determine what, if any, parts of Mr. Strawn’s opinions may be relevant,

 9   either in direct or rebuttal testimony. It is unlikely that the jury will need a complete

10   understanding of “the complex system of immigration laws, policies, and procedures” as

11   suggested in Plaintiffs’ opposition (Dkt. 236). Accordingly, the motion should be denied without

12   prejudice to raising these issues again after it is more clear as to what evidence the parties

13   propose to offer, either in support of Plaintiffs’ case in chief, of Defendant’s case in chief, or of

14   rebuttal. It is now

15          ORDERED that Defendant The GEO Group, Inc.’s Motion to Exclude Expert Testimony

16   of Christopher Strawn (Dkt. 219) is DENIED without prejudice.

17          The Clerk is directed to send copies of this Order to all counsel of record and to any party

18   appearing pro se at said party’s last known address.

19          Dated this 24th day of January, 2020.

20

21
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
22

23

24

     ORDER DENYING WITHOUT PREJUDICE DEFENDANT THE GEO GROUP, INC.’S MOTION TO
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN - 2
